Citation Nr: 0822837	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  99-06 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an effective date earlier than February 20, 
1997, for the award of service connection for a psychiatric 
disability, to include the claim of clear and unmistakable 
error (CUE) within the October 13, 1989, rating decision 
which denied the veteran service connection for a psychiatric 
disability. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1959 to March 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

This matter was previously presented to the Board in December 
2003 and August 2004; on both occasions the matter was 
remanded for additional development.

A Board decision in April 2005 denied the veteran's claim for 
an effective date earlier than February 20, 1997 for the 
grant of service connection for a psychiatric disability, to 
include the claim of clear and unmistakable error within the 
October 13, 1989, rating decision which denied the veteran 
service connection for a psychiatric disability.

In January 2006, the veteran's representative filed an 
Appellant's Brief which requested that the Board's April 2005 
decision be vacated and remanded.  In an order issued in 
September 2007, the United States Court of Appeals for 
Veterans Claims (CAVC) issued a Memorandum Decision which set 
aside the Board decision and remanded this matter to the 
Board for actions consistent with the CAVC's Memorandum 
Decision. 


FINDINGS OF FACT

1.  In an October 1989 rating decision, the RO denied service 
connection for a psychiatric disability.

2.  The veteran filed a timely notice of disagreement with 
the October 1989 RO rating decision, followed by the RO 
issuing a statement of the case (SOC) in August 1990; 
however, the veteran failed to perfect the appeal by filing a 
substantive appeal.

3.  The statement from the veteran received by VA on March 
13, 1991 is not a formal or informal claim.

4.  The October 1989 rating decision was reasonably supported 
by the evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied in not granting 
service connection for a psychiatric disorder.

5.  The veteran has failed to demonstrate that there was an 
error of fact or law in the RO's October 1989, rating 
decision which, had it not been made, would have manifestly 
changed the outcome of the decision.


CONCLUSION OF LAW

The criteria for the award of an effective date prior to 
February 20, 1997, to include a finding of clear and 
unmistakable error in the RO's October 13, 1989, rating 
decision, have not been met.  38 U.S.C.A. §§ 5107, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.105, 3.151, 3.155, 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007); see also Pelegrini, 18 Vet. App. at 121; 
Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In May 2004 and January 2005 letters, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate effective date claims, as well as 
specifying what information and evidence must be submitted by 
him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of or submit any further 
evidence that pertains to his claims. 

The VCAA notice was not timely as it was issued after the 
rating decision on appeal was issued; however, the Board 
finds that the veteran was not prejudiced by this timing 
error because the veteran's claim was readjudicated in 
January 2005 after he had received appropriate notice in May 
2004.  As such, the Board finds that the VCAA timing error 
did not affect the essential fairness of the adjudication 
process.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims.  
The record includes service records, private medical records 
and VA treatment records.  No VA examination was provided; 
however, the Board finds that a VA examination is not 
necessary as the critical issues in this claim are whether or 
not a document filed in March 1991 meets the definition of an 
informal claim or whether or not there was clear and 
unmistakable error in a 1989 rating decision by the RO.  In 
either case, a VA examination would not aid in disposition of 
this claim.  As such, the Board finds that the record as it 
stands includes sufficient competent evidence to decide this 
claim.  See 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claims.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claim.

Factual Background

The veteran's service medical records show that in April 
1961, the veteran presented to the outpatient dispensary with 
complaints of difficulty with his drinking and resentment of 
authorities and supervisors.  He felt a loss of enjoyment of 
usually enjoyable pursuits and had episodes of depression.  
The impression was some perfectionistic tendencies and 
complaints of depression.

In May 1961, the veteran presented to the mental health 
clinic with apathy; depression; frustration; drinking which 
led to aggressiveness, fighting and trouble; and a resentment 
of supervision.  The treating psychiatrist noted that the 
veteran seemed to be depressed in a mild manner.  He stated 
that the veteran's general boredom caused him to be 
indifferent about the present and future.  The psychiatrist 
noted that "the basis of his depression e.g. internalized 
hostility."  The psychiatrist also stated that "we shall 
follow him for a while".  The provisional diagnosis was 
depression.

The veteran's March 1962 separation examination was negative 
for complaints or diagnoses related to depression.

The veteran was denied service connection for a psychiatric 
disability in an October 1989 rating decision following the 
September 1989 receipt of his claim for the same.  The RO 
essentially determined that no psychiatric diagnosis was made 
except for the fact that the veteran had perfectionist 
tendencies which was not a true psychiatric diagnosis.  
Additionally, the RO noted that there was no continuity from 
service.

The veteran responded by filing a Notice of Disagreement 
which was received in July 1990.  He was then sent a 
Statement of the Case in August 1990.  Thereafter, the 
veteran did not file a timely substantive appeal, as required 
to perfect an appeal to the Board.  38 U.S.C.A. § 7105 (West 
2002).  The veteran submitted a statement to the RO in March 
1991.  In this document, the veteran stated: "In support of 
my appeal to rejection of my service disability claim I offer 
the following information....Reading of the "statement of the 
case" and reviewing the medical records indicate several 
discrepancies which I will address below...I would state that I 
am concerned about the quality and attention to detail in the 
first evaluation of my claim..."  In the remainder of the 
statement, the veteran quotes directly from the August 1990 
statement of the case and expresses his disagreement with 
certain statements made in the statement of the case.  

In a March 1998 letter, Dr. Bruno Franek stated that the 
April 1961 and May 1961 in-service treatment notes were 
"rather clear psychiatric diagnoses which were identical to 
psychiatric examinations within a short period of time, it 
describes the character of his mental disturbance at the 
time."

A January 1999 rating decision granted service connection for 
a major depressive disorder at a 50 percent disability 
rating, effective February 20, 1997.  This effective date is 
based on the receipt that same date of an informal 
application for service connection for a psychiatric 
disability.  

In granting service connection for a major depressive 
disorder, the RO essentially decided that the veteran's 
depressive disorder originated during service.  The RO relied 
on Dr. Franek's March 1998 opinion which stated that the 
veteran was seen in service for depression and the April 1961 
and May 1961 treatment results were rather clear psychiatric 
diagnoses which were identical within a short period of time.

Analysis

The veteran has advanced two arguments in support of his 
claim of entitlement to an earlier effective date for the 
award of service connection for a psychiatric disability.  
The first argument is that the March 1991 statement is 
actually an informal claim to reopen his service connection 
claim for a psychiatric disability and an earlier effective 
date is warranted on the basis of this document.  The second 
argument is that the October 1989 rating decision denying 
service connection for a psychiatric disability was a product 
of clear and unmistakable error and an earlier effective date 
is therefore warranted on that basis.  The Board finds, 
however, for the reasons discussed below, that the March 1991 
statement from the veteran is not a formal or informal claim 
and that there was no clear and unmistakable error in the 
October 1989 rating decision which would have changed the 
outcome of that decision.  As such, the Board finds that 
entitlement to an earlier effective date must be denied. 

With respect to the veteran's allegation that his March 1991 
statement was actually an informal claim to reopen his 
service connection claim for a psychiatric disability, the 
Board notes that a specific claim in the form prescribed by 
the Secretary must be filed in order for benefits to be paid 
to any individual under the laws administered by VA.  38 
U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151.  Any 
communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  38 C.F.R. § 3.155 
(2007).


As noted previously, the veteran's March 1991 statement to VA 
articulated in detail his disagreement with the August 1990 
statement of the case.  The statement does not indicate any 
intent to file a new claim for benefits nor identify a 
benefit sought; instead, it states that the veteran disagreed 
with several aspects of the most recent statement of the case 
issued in his pending appeal.  Although this document appears 
to have been an attempt to perfect an appeal in the veteran's 
pending claim at the time, it was filed outside the filing 
period for a substantive appeal.  See 38 U.S.C.A. § 7105 
(West 2002).

Additionally, in response to the March 1991 statement from 
the veteran, the RO sent him a letter stating that it had 
received the March 1991 letter and noted that if the veteran 
wished to file a substantive appeal, he had 60 days within 
which to do so.  The Board finds it particularly persuasive 
that the veteran did not respond to this RO letter.  If the 
veteran had indeed intended to file a new claim for benefits 
in March 1991, the April 1991 letter from the RO to the 
veteran would have surely have put the veteran on notice that 
the RO did not interpret the March 1991 document as a new 
claim for benefits.  If the veteran's intent had been to file 
a new claim at that time, it would seem highly unlikely that 
he would not have expressed his disagreement with the April 
1991 RO letter and clarified that he was trying to file a 
claim in March 1991.  In light of these facts, the Board 
finds that the March 1991 statement from the veteran did not 
express an intent to file a claim for benefits and as such, 
it does not meet the definition of an informal or formal 
claim. It follows that the March 1991 document cannot serve 
as the basis for entitlement to an earlier effective date.

With respect to the veteran's claim that the October 1989 
rating decision contained clear and unmistakable error, 
judicial precedent has consistently stressed the rigorous 
nature of the concept of CUE.  "Clear and unmistakable error 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts.  
It is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  In addition, 
"[c]lear and unmistakable error requires that error, 
otherwise prejudicial . . . must appear undebatably."  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-4 (1992).  
"It must always be remembered that CUE is a very specific and 
rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

The CAVC has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made;" and (3) a determination that there 
was clear and unmistakable error must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

In order to determine whether a previous final VA rating 
decision contained CUE, a review of the law and evidence, 
which were before the rating, board "at that time" must be 
undertaken.  See 38 C.F.R. § 3.104(a).  "A determination that 
there was 'clear and unmistakable error' must be based on the 
record that existed at the time of the prior . . . decision."  
Russell, supra at 314.  In other words, the Board cannot 
apply the benefit of hindsight to its evaluation of the RO's 
actions in 1989 in determining whether CUE existed at that 
time.

The veteran contends CUE was committed by the RO in the 
October 1989 rating decision that denied entitlement to 
service connection for a psychiatric disability. 
Specifically, the veteran claims that the RO failed to 
properly review his service medical records and note 
diagnoses of depression within those records.  In the 
September 2007 Memorandum Decision, the Court noted: "all 
previous VA decisions completely ignore ....provisional 
diagnosis of depression in the appellant or brush it aside by 
saying that a provisional diagnosis is no diagnosis."  The 
Court directed the Board to "review the appellant's 1961 
provisional diagnosis of depression and better explain how 
this diagnosis correlates with the appellant's claim."

It is true that the October 1989 RO rating decision did not 
explicitly acknowledge the provisional diagnosis of 
depression during the veteran's period of active duty 
service.  However, assuming for the sake of argument that 
such provisional diagnosis was treated by the RO as 
sufficient evidence to establish an in-service event, injury 
or disease of depression, at the time of the October 1989 RO 
rating decision, there was no competent medical evidence of a 
nexus between the veteran's current psychiatric disability 
and his period of active duty service.  Establishing service 
connection generally requires (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability. See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303.

Therefore, even if the mistake of not explicitly noting the 
in-service provisional diagnosis of depression had not been 
made, it would not have manifestly changed the outcome of the 
October 1989 decision because there was no evidence of a link 
between the in-service provisional diagnosis of depression 
and the veteran's current psychiatric disability.  Service 
connection could not have been granted without a nexus 
between the claimed in-service disease or injury and the 
present disability.  As such, the Board finds that the 
October 1989 RO rating decision did not contain clear and 
unmistakable error on the part of VA as any error that was 
made did not manifestly change the outcome of the decision.

Overall, the veteran has failed to establish that an 
effective date prior to February 20, 1997, is warranted.  The 
preponderance of the evidence weighs against a finding that 
the veteran's March 1991 statement was an informal claim to 
reopen his service connection claim for entitlement to 
service connection for a psychiatric disability and there is 
no evidence of clear unmistakable error in the October 1989 
RO rating decision.  In the absence of such evidence, an 
earlier effective date must be denied.  As a preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991). 


ORDER

Entitlement to an effective date earlier than February 20, 
1997, for the award of service connection for a psychiatric 
disability, to include the claim of clear and unmistakable 
error (CUE) within the October 13, 1989, rating decision 
which denied the veteran service connection for a psychiatric 
disability, is denied. 



____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


